OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 18, 1972. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Referee to whom the issues were referred for hearing and report.
The Referee found the respondent guilty of professional *156misconduct, inter alia, in that he falsely represented to his client in a medical malpractice action that he had settled the case for $75,000; that he issued a $49,000 check to said client purportedly representing her net recovery, with knowledge that said check was drawn on insufficient funds; that he forged the name of another attorney on a personal credit reference letter, said letter containing false and misleading information; that he obtained possession of three blank checks belonging to an attorney with whom he was associated and, without the knowledge or consent of said attorney, caused a check to be drawn to the respondent’s order, by forging the other attorney’s name, said check being in the amount of $27,500; and that he deposited the proceeds of that check in his wife’s bank account.
After reviewing all of the evidence and the report of the Referee, we are in full accord with the findings contained in the report. Accordingly, the petitioner’s motion to confirm the report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from the further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law effective forthwith.
Mollen, P. J., Hopkins, O’Connor, Lazer and Cohalan, JJ., concur.